           Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DIXON,                                          No. 4:19-CV-01267

                Plaintiff,                            (Judge Brann)

         v.

SUMMIT BHC WESTFIELD LLC
d/b/a MOUNTAIN LAUREL
RECOVERY CENTER,

                Defendant.

                                MEMORANDUM OPINION

                                     JULY 29, 2020

         Plaintiff David Dixon brings a complaint against his former employer,

Defendant Summit BHC Westfield LLC d/b/a Mountain Laurel Recovery Center,

for gender discrimination and retaliation under Title VII and the Pennsylvania

Human Relations Act (PHRA) and wage-and-hour claims under the Fair Labor

Standards Act and the Pennsylvania Minimum Wage Act. Summit now moves to

dismiss Counts I and III of Dixon’s amended complaint.

I.       BACKGROUND

         As this is a second, successive motion to dismiss, I presume that the reader

is familiar with the facts alleged in this case, as set forth in my prior Memorandum

Opinion of April 2, 2020.1 In that previous Memorandum Opinion and


1
    See Mem. Op. 1–2, Doc. 9.
        Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 2 of 7




accompanying Order, I granted Summit’s motion to dismiss Counts I and III of the

original complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failing

to plead facts sufficient to support Dixon’s claims that he was qualified for his

position and that the harms he alleged were the result of intentional

discrimination.2 However, I granted leave to amend the complaint.3

       On April 7, 2020, Dixon filed an amended complaint.4 The amended

complaint alleges the same claims as the original complaint, with the following

additions:

        “Plaintiff previously worked in 2015 and 2016 for defendant as an
         Executive Chef, and Plaintiff has over twenty (20) years of experience
         working in a kitchen and at least a year and a half of experience as an
         Executive Chef prior to Defendant, having worked at Seneca Harbor
         Station, in Watkins Glen, New York.”5
        “A few weeks after Plaintiff was hired by Defendant for his second round
         of employment, Defendant promoted Plaintiff to the position of
         Executive Chef and Dietary Director.”6
        “Plaintiff’s job responsibilities as Executive Chef and Dietary Director
         were, for the most part, the same as his job responsibilities as Executive
         Chef, however, he had additional duties and responsibilities now as a
         senior employee.”7
        “Plaintiff alleges and believes that his senior employee status entitled him
         to these amenities, however, he was denied them due to his gender.”8
        “Defendant replaced Plaintiff with a female subordinate, Ms. Gaylor.”9



2
  See id. at 8.
3
  See Order, Doc. 10.
4
  First Am. Compl., Doc. 11.
5
  Id. at ¶ 8.
6
  Id. at ¶ 9.
7
  Id. at ¶ 10.
8
  Id. at ¶ 24.
9
  Id. at ¶ 33.
                                         -2-
        Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 3 of 7




On May 1, 2020, Summit moved to dismiss the amended complaint pursuant to

Rule 12(b)(6).10 That motion is now ripe for decision.

II.    LEGAL STANDARD

       A plaintiff is required to provide “a short and plain statement of the claim

showing that the pleader is entitled to relief.”11 A claimant must state a plausible

claim for relief.12 “A claim has facial plausibility when the pleaded factual content

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”13 The plaintiff’s factual allegations must rise above the

speculative level, but the plaintiff “need only put forth allegations that raise a

reasonable expectation that discovery will reveal evidence of the necessary

element.”14 A court ruling on a motion to dismiss must “accept all factual

allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint,

the plaintiff may be entitled to relief.”15




10
   Def. Summit BHC Westfield, LLC d/b/a Mountain Laurel Recovery Center’s Mem. of Law in
Supp. of Its Mot. to Dismiss Counts I and III of Pl.’s Am. Compl. pursuant to Fed. R. Civ. P.
12(b)(6), Doc. 15.
11
   Fed. R. Civ. P. 8.
12
    See Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014) (citing
Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
13
   Thompson, 748 F.3d at 147.
14
   Id.
15
   Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
                                                -3-
        Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 4 of 7




III.   DISCUSSION

       Summit moves to dismiss Counts I and III of the amended complaint for

failure to state a claim under Rule 12(b)(6). Before I proceed, I must pause for a

point of clarification. Dixon presents multiple claims under both Count I and Count

III; under Count I, Dixon claims gender discrimination and a hostile work

environment under Title VII, while under Count III he claims gender

discrimination and retaliation under the PHRA. Summit requests that Count I and

Count III be dismissed in their entirety, though their argument centers only on the

claims of gender discrimination. Dixon concedes that he has not stated a claim for

hostile work environment,16 and so I grant Summit’s motion to dismiss on that

claim. I deny the motion to dismiss the retaliation claim under Count III because

Summit presents no argument on that claim.

       With that in mind, I now turn to Dixon’s gender-discrimination claims. As

explained in my prior Memorandum Opinion, Title VII and the PHRA require

Dixon to establish a prima facie case under the McDonnell Douglas burden-

shifting framework.17 The four elements of the prima facie case are: (1) he is a

member of a protected class, (2) he was qualified for his position, (3) he suffered

an adverse employment action, and (4) the action occurred under circumstances




16
   See Pl.’s Br. in Resp. and Opp’n to Def.’s Mot. to Dismiss the Am. Compl. 12–13, Doc. 16
    (“BIO”).
17
   See Mem. Op. at 7.
                                              -4-
         Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 5 of 7




that could give rise to an inference of intentional discrimination.18 As before,

Summit argues that Dixon’s allegations do not satisfy Rule 12(b)(6) with regard to

McDonnell Douglas prongs 2 and 4.

       Dixon has adequately pleaded that he was qualified for the job. The burden

to establish a prima facie case is not onerous, but the original complaint did not

plead any facts to satisfy this prong. In the amended complaint, in contrast, Dixon

pleads that he has over twenty years of experience working in a kitchen and had

previously worked as an executive chef for over a year prior to his employment

with Summit.19 These allegations are sufficient to satisfy his burden at this stage.

       However, Dixon’s amended complaint does not cure the lack of factual

support for an inference of gender discrimination that was present in the original

complaint. The only relevant new allegation is that Dixon was replaced by a

female.20 In cases alleging reverse discrimination, as Dixon is here, simple

replacement by a person outside of the protected class does not by itself satisfy this

prong of the McDonnell Douglas analysis.21 This new allegation does nothing to

strengthen the other allegations, which, as explained in the prior Memorandum


18
   See Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008).
19
   First Am. Compl. at ¶ 8.
20
   Id. at ¶ 33.
21
   See Mosca v. Cole, 384 F. Supp. 2d 757, 763–65 (D.N.J. 2005) (explaining that Iadimarco v.
Runyon, 190 F.3d 151 (3d Cir. 1999) does not relieve plaintiffs in reverse discrimination suits of
the obligation to plead facts sufficient to support an inference of intentional discrimination);
Paich v. Nike, Inc., Civ. A. No. 06-1442, 2008 WL 696915, at *8 (W.D. Pa. Mar. 12, 2008)
(“Plaintiff argues that he has met his burden of establishing a prima facie case of reverse
discrimination because he was discharged and subsequently replaced by a woman. This is
incorrect as a matter of law.”).
                                              -5-
         Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 6 of 7




Opinion, do not suggest the occurrence of any intentional discrimination on the

basis of Dixon’s gender.22 Additionally, Dixon concedes that he has not pleaded

comparator facts necessary to permit an inference of discrimination.23

        Dixon’s argument under Fed. R. Civ. P. 8 is somewhat befuddling. Without

question, that rule permits a plaintiff to plead in the alternative. But “pleading in

the alternative” still requires the plaintiff to demonstrate a viable theory of liability.

If in the alternative to discrimination Dixon was merely “misclassified and

overworked,”24 as he argues, that is not an alternative theory of liability on a

gender-discrimination claim. Dixon’s wage-and-hour concerns are addressed in

counts of his complaint that are not the subject of this motion.

        For these reasons, I grant Summit’s motion to dismiss Dixon’s gender-

discrimination claims under Counts I and III of the amended complaint.25 I further

find that additional opportunity to amend would be futile, and I deny leave to do

so.26




22
   See Mem. Op. at 8.
23
   See BIO at 11.
24
   Id. at 12.
25
   As explained above, I also dismiss Dixon’s hostile work environment claim under Count I but
not his retaliation claim under Count III.
26
   See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002); Se. Pa. Transp. Auth. v.
Orrstown Fin. Servs., Inc., No. 1:12-cv-00993, 2020 WL 758834, at *6 (M.D. Pa. Feb. 14,
2020).
                                               -6-
       Case 4:19-cv-01267-MWB Document 18 Filed 07/29/20 Page 7 of 7




IV.   CONCLUSION

      For the reasons set forth above, Summit’s Motion to Dismiss Counts I and

III of Plaintiff’s Amended Complaint (Doc. 15) is GRANTED IN PART and

DENIED IN PART.

      An appropriate Order follows.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                      -7-
